I concur in the disposition of this case. However, lest there be any question of my views of the constitutionality of the Act of 1907, page 447, declaring prohibition is in effect when an election has been held, and it is so declared and published, and that prosecutions for its violation may be had pending *Page 190 
a contest of said election, I will here state that I adhere to the decision of said question by this court in Ex parte McGuire, 57 Tex.Crim. Rep., holding said Act is constitutional.